Citation Nr: 0406906	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder 
as secondary to a service-connected lumbar disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on periods of active duty from April to 
August 1974 and from January 1981 to January 1985.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The veteran had a personal hearing with a hearing officer at 
the RO in September 1999.  

The Board has listed the issues as they are listed in the 
most recent supplemental statement of the case. The Board 
notes, however, that the veteran's February 1997 claim 
referred to depression, and that the veteran has since 
asserted in several statements that his psychiatric 
disability that is secondary to his service-connected back 
disability is depression rather than anxiety.  The RO, in the 
September 1998 rating decision that is the basis for this 
appeal, denied secondary service connection for adjustment 
disorder and for anxiety disorder, NOS.  The RO has not 
addressed whether the claimed depression is secondary to the 
service-connected back disability.  This matter is referred 
to the RO for appropriate action.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

Under 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2003).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

In this case, the veteran contends that he currently suffers 
from a psychiatric disorder as a result of his service-
connected lumbar disability, and that service connection for 
his psychiatric disability is appropriate.  The remaining 
question for this claim is whether the veteran's service-
connected back disability aggravates the veteran's current 
nonservice-connected psychiatric disability such that the 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen, 7 Vet. App. at 
448 (1995).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
claimed psychiatric disability during the 
period of August 2002 to the present.  
Obtain records from each health care 
provider the veteran identifies.

2.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to determine the nature and extent of his 
current claimed psychiatric disability.  
The evidence of record shows multiple 
diagnoses of the veteran's claimed 
psychiatric condition including 
depression, anxiety disorder, cyclithymic 
disorder, and chronic paranoid 
schizophrenia.  The examiner should 
provide a diagnosis or diagnoses of the 
veteran's current claimed psychiatric 
disability.

For each psychiatric diagnosis, the 
examiner must express an opinion whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed disability is 
proximately due to the service-connected 
back disability or proximately aggravated 
by the service-connected back disability.  
It is important for the examiner to 
render an opinion as to whether the 
veteran's service-connected back 
disability aggravates his current claimed 
psychiatric disability such that the 
veteran may be compensated for the degree 
of disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.  The 
claims folder should be made available to 
the examiner for review.

3.  The RO should also schedule the 
veteran for VA examination(s) to assess 
the vocational impairment associated with 
the veteran's service-connected back and 
ear disabilities.  The claims folder 
should be made available to the 
examiner(s) for review.  The examiner(s) 
should express an opinion as to whether 
the veteran's service-connected 
disabilities of a back disorder and 
otitis externa, without consideration of 
any of his non-service-connected 
disabilities, preclude all forms of 
substantially gainful employment, which 
are consistent with his education and 
occupational experience.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the claims remain denied, the RO should 
issue a supplemental statement of the 
case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




